IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                No. 70536-9-1
                    Respondent,
                                                DIVISION ONE
             v.
                                                                                             o
                                                UNPUBLISHED OPINION
ALVIN BURNS,                                                                    3C

                                                                                -<
                    Appellant.                  FILED:    MAY 2 7 2014                ~f-\       '"


                                                                                      > -O fr,
                                                                                Z3C
      Per Curiam. Alvin Burns appeals the sentence imposed following his        ^

conviction for possession of cocaine with intent to deliver. He contends the trials

court erroneously included a washed out conviction in his offender score.

Specifically, he contends the five-year washout period for his 2004 class C felony
expired before his next conviction in 2010. But the State correctly points out, and
Burns does not dispute, that the 2004 conviction for conspiracy to deliver cocaine

is actually a class Bfelony, not a class C felony. RCW 69.50.407; State v.

Mendoza, 63 Wash. App. 373, 377-78, 819 P.2d 387 (1991). Therefore, the

applicable washout period is ten years, RCW 9.94A.525(2)(b), and the 2004

offense does not wash out.

       Affirmed.

                     For The Court: